DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 4 and 15:
The recitations of “wherein the primary insert comprise” and “wherein the at least one secondary insert comprises” are indefinite as it is unclear whether Applicant is positively reciting a primary insert and secondary insert into the claims. The previous recitation of a primary insert and secondary insert states that the primary and secondary compartments are sized and configured to receive a primary and secondary insert, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Redewill (US Pat. No. 5,313,678).
With regard to Claim 1:
Redewill discloses: A pillow (10) comprising: a substantially u-shaped pillow body having a medial region (18) and a pair of legs (21, 23) that extend from the medial region to define an opening therebetween, the pillow body comprising: a casing (34) defining an exterior surface and interior surface of the pillow body, the interior surface defining a lumen of the pillow body, the lumen being a single continuous interior compartment, and an interior core disposed within the lumen, the interior core comprising a flexible insert (110) in a rolled up configuration that substantially fills the interior core (Figs. 2a-2c & 8-9; Col 5 lines 12-43).
With regard to Claim 2:
Redewill discloses: wherein the flexible insert comprises at least one of: a memory foam component, a latex foam component, a memory gel component, a granular mixture, at least one inflatable bladder, a 
With regard to Claim 3:
Redewill discloses: wherein the flexible insert comprises a configurable pillow case insert comprising: a housing (110) having a top surface, a bottom surface, and a plurality of side edges, a primary compartment disposed within the housing, sized and configured to receive a primary insert therein (the inside of Ref 110 serves as a compartment configured to receive items, see Figs. 8-9), and at least one secondary compartment (116), positioned in at least one predetermined region of the housing, proximal to the top surface thereof, each configured to receive, and releasably retain therein, an at least one secondary insert (Figs. 8-9; Col 5 lines 12-43). 
With regard to Claim 4:
Redewill discloses: wherein the primary insert comprise a conventional pillow (Ref 110 is designed to hold Ref 10 which is a conventional pillow) and wherein the at least one secondary insert comprises at least one of a memory foam component, a latex foam component, a memory gel component, a granular mixture, at least one inflatable bladder, a rubberized component, a selectively shapeable material component, a feather filled component, a down filled component, and a resilient material component or assembly (Ref 116 is a storage 
With regard to Claim 5:
Redewill discloses: wherein the pillow body further comprises an opening (121) on the casing through which the lumen is accessible and into which the flexible insert may be received and releasably retained therein (Fig. 8).
With regard to Claim 6:
Redewill discloses: wherein the casing is configured to substantially maintain the substantially u-shape of the pillow body after the flexible insert has been inserted therein (Col 5 lines 12-43).
With regard to Claim 7:
Redewill discloses: wherein the flexible insert, when in a rolled up configuration, is generally cylindrical shaped before it is received by the lumen (Redewill reads on this limitation depending on how Ref 110 is rolled into Ref 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redewill in view of Ross (PGPub. 2015/0257554).
With regard to Claim 8:
Redewill discloses the invention as described above.
However Redewill does not explicitly disclose: wherein the casing further defines a top side, a bottom side, a curved outer periphery, and a curved inner periphery of the pillow body, the casing comprising: a top fabric member on the top side of the casing, the top fabric member having a first edge, a bottom fabric member on the bottom side of the casing, the bottom fabric member having a second edge, the top and bottom fabric members both substantially u-shaped and substantially the same size, and a middle fabric section having a top edge and a bottom edge, the middle fabric section running along the curved outer periphery and curved inner periphery of the casing, and attached 28Attorney Docket No. 351-101 along the top edge to the first edge of the top fabric member, and attached along the bottom edge to the second edge of the bottom fabric member.
Nevertheless Ross teaches a u-shaped travel pillow comprising a top fabric member attached to a middle fabric member expanding from an inner periphery to an outer periphery of the pillow attached to a bottom fabric member (Figs. 1A-1B), for the purpose of providing a gusset-like structure to the pillow construction.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the 
With regard to Claim 10:
Redewill discloses: A pillow (10) comprising: a substantially u-shaped pillow body having a medial region and a pair of legs that extend from the medial region to define an opening therebetween, the pillow body comprising: a casing (34) defining an exterior surface and interior surface of the pillow body, the interior surface defining a lumen of the pillow body, the lumen being a single continuous interior compartment, the casing further defining a top side, a bottom side, a curved outer periphery, and a 
However Redewill does not explicitly disclose: the casing comprising: a top fabric member on the top side of the casing, the top fabric member having a first edge, 29Attorney Docket No. 351-101 a bottom fabric member on the bottom side of the casing, the bottom fabric member having a second edge, the top and bottom fabric members both substantially u-shaped and substantially the same size, and a middle fabric section having a top edge and a bottom edge, the middle fabric section running along the curved outer periphery and curved inner periphery of the casing, and attached along the top edge to the first edge of the top fabric member, and attached along the bottom edge to the second edge of the bottom fabric member.
Nevertheless Ross teaches a u-shaped travel pillow comprising a top fabric member attached to a middle fabric member expanding from an inner periphery to an outer periphery of the pillow attached to a bottom fabric member (Figs. 1A-1B), for the purpose of providing a gusset-like structure to the pillow construction.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the amount of fabric members of Redewill, as taught by Ross, such that the modification yields: “the casing comprising: a top fabric member on the top 
With regard to Claim 12:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the resilient material component comprises a flexible insert in a rolled up configuration (Figs. 8-9; Col 5 lines 12-43).
With regard to Claim 13:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the flexible insert comprises at least one of: a memory foam component, a latex foam component, a memory gel component, a granular mixture, at least one 
With regard to Claim 14:

Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the flexible insert comprises a configurable pillow case insert comprising: a housing (110) having a top surface, a bottom surface, and a plurality of side edges, a primary compartment disposed within the housing, sized and configured to receive a primary insert therein, and at least one secondary compartment (116), positioned in at least one predetermined region of the housing, proximal to the top surface thereof, each configured to receive, and releasably retain therein, an at least one secondary insert (Figs. 8-9; Col 5 lines 12-43).
With regard to Claim 15:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the primary insert comprise a conventional pillow (Ref 110 is configured to receive pillow 10) and wherein the at least one secondary insert comprises at least one of: a memory foam component, a latex foam component, a memory gel 
With regard to Claim 16:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the pillow body further comprises an opening (121) on the casing through which the lumen is accessible and into which the flexible insert may be received and releasably retained therein (Fig. 8).
With regard to Claim 17:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the casing is configured to substantially maintain the substantially u-shape of the pillow body after the flexible insert has been inserted therein (Figs. 8-9; Col 5 lines 12-43).
With regard to Claim 18:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the flexible insert, when in a rolled up configuration, is generally cylindrical shaped before it is received by the lumen (Figs. 8-9; Col 5 lines 12-43).
With regard to Claim 19:
Redewill discloses: A pillow comprising: a substantially u-shaped pillow body having a medial region and a pair of legs that extend from the medial region to define an opening therebetween, the pillow body comprising: a casing defining an exterior surface and interior surface of the pillow body, the interior surface defining a lumen of the pillow body, the lumen being a single continuous interior compartment, the casing further defining a top side, a bottom side, a curved outer periphery, and a curved inner periphery of the pillow body…and an interior core disposed within the lumen, the interior core comprising a flexible insert in a rolled up configuration that substantially fills the interior core.
However Redewill does not explicitly disclose: the casing comprising: a top fabric member on the top side of the casing, the top fabric member having a first edge, a bottom fabric member on the bottom side of the casing, the bottom fabric member having a second edge, the top and bottom fabric members both substantially u-shaped and substantially the same size, and a middle fabric section having a top edge and a bottom edge, the middle fabric section running along the curved outer periphery and curved inner periphery of the casing, and attached along the top edge to the first edge of the top fabric member, and attached along the bottom edge to the second edge of the bottom fabric member.
Nevertheless Ross teaches a u-shaped travel pillow comprising a top fabric member attached to a middle fabric member expanding from an 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the amount of fabric members of Redewill, as taught by Ross, such that the modification yields: “the casing comprising: a top fabric member on the top side of the casing, the top fabric member having a first edge, a bottom fabric member on the bottom side of the casing, the bottom fabric member having a second edge, the top and bottom fabric members both substantially u-shaped and substantially the same size, and a middle fabric section having a top edge and a bottom edge, the middle fabric section running along the curved outer periphery and curved inner periphery of the casing, and attached along the top edge to the first edge of the top fabric member, and attached along the bottom edge to the second edge of the bottom fabric member”, for the purpose of providing a gusset-like structure to the pillow construction and insuring a stronger and more durable pillow.
With regard to Claim 20:
Redewill (as modified above) discloses the invention as described above.
Furthermore Redewill discloses: wherein the flexible insert comprises at least one of a memory foam component, a latex foam .
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redewill in view of Ross and in further view of Mastrosimone-Gese (US Pat. No. 7,900,303).
With regard to Claim 9:
Redewill (as modified above) discloses the invention as described above.
However Redewill does not explicitly disclose: wherein the middle fabric section further comprises: a first, second, third and fourth rectangular fabric members, the first rectangular fabric member running along the curved inner periphery of the casing between the legs, the second and third rectangular fabric members adjacent to, and attached to, the first rectangular fabric member, and running along the curved outer 
Nevertheless Mastrosimone-Gese teaches a pillow comprising multiple substantially rectangular fabric members arranged in portions across the pillow (Figs. 2a-2b), for the purpose of portioning the pillow into various sections with different fill amounts (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have separated the fabric members of Redewill (as modified above) into various different members/portions, as taught by Mastrosimone-Gese, such that the modification yields: “wherein the middle fabric section further comprises: a first, second, third and fourth rectangular fabric members, the first rectangular fabric member running along the curved inner periphery of the casing between the legs, the second and third rectangular fabric members adjacent to, and attached to, the first rectangular fabric member, and running along the curved outer periphery of the casing between the medial region and the curved inner periphery, each along a respective leg, and the fourth rectangular fabric member adjacent to, and attached to, the second and third rectangular fabric members, and running along the medial region”, for the purpose of providing a stronger and more durable pillow construction.
With regard to Claim 11:
Redewill (as modified above) discloses the invention as described above.
However Redewill does not explicitly disclose: wherein the middle fabric section further comprises: a first, second, third and fourth rectangular fabric members, the first rectangular fabric member running along the curved inner periphery of the casing between the legs, the second and third rectangular fabric members adjacent to, and attached to, the first rectangular fabric member, and running along the curved outer periphery of the casing between the medial region and the curved inner periphery, each along a respective leg, and the fourth rectangular fabric member adjacent to, and attached to, the second and third rectangular fabric members, and running along the medial region.
Nevertheless Mastrosimone-Gese teaches a pillow comprising multiple substantially rectangular fabric members arranged in portions across the pillow (Figs. 2a-2b), for the purpose of portioning the pillow into various sections with different fill amounts (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have separated the fabric members of Redewill (as modified above) into various different members/portions, as taught by Mastrosimone-Gese, such that the modification yields: “wherein the middle fabric section further comprises: a first, second, third and fourth rectangular fabric members, the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673